 1 David Allen, Esq.
   CA Bar ID No.: 87193
 2 David Allen & Associates
 3 5230 Folsom Blvd
   Sacramento, CA 95819
 4 Tel: 916-455-4800
 5 Fax: 916-451-5687
   dallen@davidallenlaw.com
 6
 7 Lindsay F. Osterhout, Esq. (PHV)
   Osterhout Berger Disability Law, LLC
 8 521 Cedar Way, Suite 200
 9 Oakmont, PA 15139
   Tel: 412-794-8003 ext 402
10 Fax: 412-794-8050
11 lindsay@mydisabilityattorney.com
12 Attorneys for Plaintiff, Nancy Jones
13
14                        UNITED STATES DISTRICT COURT
15                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                              SACRAMENTO DIVISION
16
17 NANCY JONES,                             Case No. 2:18-CV-1863-EFB
18              Plaintiff,                  STIPULATION AND [PROPOSED]
19                                          ORDER FOR THE AWARD OF
                       v.                   ATTORNEY FEES UNDER THE EQUAL
20                                          ACCESS TO JUSTICE ACT (EAJA)
21 NANCY A. BERRYHILL, Acting               28 U.S.C. § 2412(d)
   Commissioner of Social Security,
22
23              Defendant.
24        TO THE HONORABLE EDMUND F. BRENNAN, MAGISTRATE JUDGE OF
25 THE UNITED STATES DISTRICT COURT:
26        The Parties through their undersigned counsel, subject to the Court’s approval,
27 stipulate that Plaintiff be awarded attorney fees in the amount of SIX THOUSAND,
28 EIGHT HUNDRED DOLLARS and 00/100 ($6,800.00) under the Equal Access to
 1 Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all
 2 legal services rendered on behalf of Plaintiff by counsel in connection with this civil
 3 action, in accordance with 28 U.S.C. § 2412(d).
 4        After the Court issues an order for EAJA fees to Plaintiff, the government will
 5 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
 6
   Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
 7
   to honor the assignment will depend on whether the fees are subject to any offset
 8
   allowed under the United States Department of the Treasury’s Offset Program. After
 9
   the order for EAJA fees is entered, the government will determine whether they are
10
   subject to any offset.
11
          Fees shall be made payable to Plaintiff, but if the Department of the Treasury
12
   determines that Plaintiff does not owe a federal debt, then the government shall cause
13
   the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
14
15 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
16 counsel, Lindsay F. Osterhout.
17       This stipulation constitutes a compromise settlement of Plaintiff’s request for
18 EAJA fees, and does not constitute an admission of liability on the part of Defendant
19 under the EAJA. Payment of SIX THOUSAND, EIGHT HUNDRED DOLLARS and
20 00/100 ($6,800.00) in EAJA attorney fees shall constitute a complete release from, and
21 bar to, any and all claims that Plaintiff and Plaintiff’s attorney, Lindsay F. Osterhout,
22 Esq., may have relating to EAJA attorney fees in connection with this action.
23       This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
24 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
25 provisions of the EAJA.
26
27
28
                                                -2-
1                            Respectfully submitted,
2
3 Dated: May 9, 2019         /s/ Lindsay F. Osterhout
4                            LINDSAY F. OSTERHOUT
                             Attorney for Plaintiff
5
6 Dated: May 14, 2019        MCGREGOR W. SCOTT
7                            United States Attorney
                             DEBORAH LEE STACHEL
8                            Regional Chief Counsel, Region IX
9                            Social Security Administration
10                        By: /s/ Gina Tomaselli*
11                           GINA TOMASELLI
                             Special Assistant U.S. Attorney
12                           Attorneys for Defendant
13                           (*Permission to use electronic signature
                             obtained via email on May 14, 2019).
14
15
16 SO ORDERED.
17 DATED: May 16, 2019.      _______________________________
18                           HON. EDMUND BRENNAN
                             United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
                                 -3-
